           Case 1:20-cr-00667-VEC Document 81 Filed 03/17/21 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 3/17/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         20-CR-667 (VEC)
                 -against-                                      :
                                                                :             ORDER
 CARL WILBRIGHT,                                                :
 TRAVIS BRECONIDGE,                                             :
 QUASHAWN ESCALERA,                                             :
 ISAIAH FREEMAN,                                                :
 LUIS GARCIA,                                                   :
 RICARDO GARCIA,                                                :
 STANLEY HAMPTON,                                               :
 JAMEL MURRAY,                                                  :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 17, 2021, Defendants Carl Wilbright, Travis Breconidge,

Quashawn Escalera, Luis Garcia, Ricardo Garcia, Stanley Hampton, and Jamel Murray were

arraigned on the Superseding Indictment and pled not guilty;

        IT IS HEREBY ORDERED THAT:

        1. The status conference currently scheduled for April 14, 2021 is adjourned to May 13,

             2021 at 3:30 p.m. The conference will be held in person unless the Court orders

             otherwise.

        2. As previously directed, the first trial in this case will begin on October 18, 2021 at

             10:00 a.m. The second trial in this case will begin on January 24, 2022 at 10:00

             a.m.

SO ORDERED.
                                                                _________________________________
Date: March 17, 2021                                             VALERIE CAPRONI
      New York, NY                                              United States District Judge
